DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 14, of a drive mechanism “wherein the drive mechanism is couplable to an electronic device having a display configured to emit visible light towards the plurality of switches to activate at least some of the plurality of switches to allow the current from the source to pass through the one or more coils” is not found in the prior art along with the rest of the limitations of claims 1 and 14.
The feature, as found in claim 9, of a tactile mechanism “wherein the one or more magnetic components are located proximate to at least one of the one or more layers of material such that the magnetic fields generated by the drive mechanism causes at least one of the one or more magnetic components to make contact with at least one of the one or more layers, and in the absence of the magnetic fields, the at least one or 
The closest in the art are Khoshkava (US 20190101986 A1, hereafter Khoshkava ‘986), Birnbaum (US 20140062682 A1), Khoshkava (US 20180096570 A1, hereafter Khoshkava ‘570), and Shuster (US 20160299602 A1).
Khoshkava ‘986 teaches a tactile device mechanism comprising a plurality of switches and layers (Fig. 2A, [0058], [0064], [0074]), but does not teach the application of visible light towards the switches to create a deformation or the creation of contact in response to the absence of the magnetic field operating the switch.
Birnbaum teaches a display wherein non-visible light emitted towards a sensor creates a deformation in the display corresponding to the non-visible light (Fig. 7, [0024], [0057]), but does not teach a display wherein the light is specifically visible light.
Khoshkava ‘570 teaches a tactile mechanism wherein the activation of a magnetic field pulls a layer 114A (Figs. 2A-2B, [0043]-[0045]), but does not teach that contact occurs to create a tactile sensation.
Shuster teaches the use of pins to deform a screen under the control of magnetic actuators (Fig. 1, [0036]), but does not teach the use of visible light from the display to control the actuators or the specific claimed structure of the actuators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692